                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

KEVIN IMMEL,
#660654                                                                      PLAINTIFF

V.                         CASE NO. 3:19-cv-221-KGB-BD

DOYLE RAMEY, et al.                                                      DEFENDANTS

                                        ORDER

      Plaintiff Kevin Immel, who is currently being held at the Poinsett County

Detention Center (Detention Center), filed this case without the help of a lawyer under 42

U.S.C. § 1983. (Docket entry #2) Mr. Immel complains that he has not received

nutritionally adequate food at the Detention Center. (#2) For screening purposes, Mr.

Immel has stated a claim against each Defendant. (#2) Accordingly, service is proper.

      The Clerk of Court is directed to prepare summonses for each of the named

Defendants. The United States Marshal is directed to serve copies of the Complaint, with

any attachments (#2), and summonses for the Defendants, without requiring prepayment

of fees and costs or security. Service for Defendants should be through the Poinsett

County Detention Center, 1500 Justice Drive, Harrisburg, Arkansas 72432.

      IT IS SO ORDERED, this 13th day of August, 2019.


                                         _____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
